DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitations “equal to or greater than the first predetermined value” and “equal to or greater than the second predetermined value” render the claim indefinite because they contradict to the limitations “equal to or smaller 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2010/0286870 A1) in view of Hanada (US 2013/0063061 A1).
Regarding claims 1 and 10, Endo discloses a steering device (e.g. [0025]) comprising:  
2a turning mechanism arranged to turn steered wheels (e.g. Fig. 1);  
3an electric motor which includes a motor rotor and a 4stator coil (e.g. Fig. 2: 4), and which is arranged to provide a steering sforce to the steered wheels;  
6a command current signal producing section 7configured to produce a first command current signal to scontrol and drive the electric motor (e.g. Fig. 2: 72);  

13a PWM duty ratio signal producing section (e.g. [0028]) configured 14to produce a duty ratio signal which is a signal of a duty 1sratio, based on the second command current signal;  
16a drive circuit which includes an inverter (e.g. Fig. 2: 22), and which is 17configured to control and drive the inverter based on the isduty ratio signal, and to control an electric power supplied 19to the stator coil;  
20a current sensor (e.g. Fig. 3: 19) configured to sense a current value 21of a current flowing in the stator coil, and to output the 22sensed current value as a first sensed current signal;  
23a motor rotation speed signal receiving section (e.g. Fig. 2: 6) 24configured to receive a motor rotation speed signal which is 25a signal of a rotation speed of the electric motor;  
26a second sensed current signal producing section (e.g. Fig. 3: 42) 27configured to produce the second sensed current signal 23based on the first sensed current signal and an offset correction value.
Endo fails to disclose, but Hanada teaches:  
-33-30an offset correction value storing section (e.g. [0106]: preset map) configured 31to store the offset correction value including a first offset 32correction value and a second offset correction value, 33the first offset value being a current value for 34correcting the first sensed current signal so that a value of 35a vibration of the electric motor is equal to or 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Endo with the teachings of Hanada to adjust offset current according to temperature and speed so as to protect the motor.
Regarding claims 6-7, Endo discloses the 2offset correction value storing section, but fails to disclose the offset correction value storing section includes a data 3interpolation section; 4the data interpolation section is configured to sdetermine, by an interpolation, a value between the first 6offset correction value and the second offset correction 7value when the motor rotation speed signal is between the 8first rotation speed and the second rotation speed, and to 9output the determined value as an offset correction value 1ointerpolation value; and  11the second sensed current signal producing section is 12configured to produce the second sensed current signal 13based on the first sensed current signal, and the offset 14correction value interpolation value which is the offset is correction value. 
	However, the examiner is taking Official notice determining a value in between two preset values using linear interpolation is well-known in the art since linear interpolation is a well-known mathematical method for determining values.  Endo discloses The modification of the invention of Endo with linear interpolation would have yielded only predictable result to one skilled in art.
Regarding claim 8, Hanada teaches the 2offset correction value storing section includes a map; and  3the first offset correction value and the second offset 4correction value are map data stored in the map (e.g. [00106]).  
Regarding claim 9, discloses 19. The steering device as claimed in Claim 1, wherein the 2first offset correction value is a current value for correcting 3the first sensed current signal when the motor rotation 4speed signal is the first rotation speed, and a rotation sdirection of the motor rotator is both in a normal direction 6and in a reverse direction; and  7the second offset correction value is a current value afor correcting the first sensed current signal when the 9motor rotation speed signal is the second rotation 
Regarding claim 11, Hanada teaches 2the offset correction value storing section (e.g. [0019, 0022, 0106]) includes an offset 3correction value adjusting section; and the offset correction 4value adjusting section is configured to vary and adjust the 5offset correction value in accordance with a variation of an 6environment temperature (e.g. [0015, 0131]).  
Regarding claim 12, Hanada teaches the 2PWM duty ratio signal producing section is configured to 3vary and adjust a carrier frequency when the motor 4rotation speed signal is equal to or greater than a third srotation speed (e.g. [0023] & Fig. 14: carrier frequency is set according to temperature, and temperature is proportional to the speed; thus, carrier frequency is varied according to speed).  
Regarding claim 13, Hanada teaches 2the second sensed current signal producing section is 3configured to produce the second sensed current signal 4without using the offset correction value when the motor 5rotation speed signal is equal to or greater than a fourth 6rotation speed which is higher than the first rotation speed, 7 the second rotation speed, and the third rotation speed (e.g. Fig. 14 & [0022]: no offset current superimposed when temperature is too high, and temperature is directly proportional to speed; thus, no offset current when speed is too high).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2010/0286870 A1) in view of Hanada (US 2013/0063061 A1) as applied to claim 1 above, and further in view of Mir et al. (US 2006/0176059 A1).
1reRe	Regarding claim 2, Endo discloses the 2drive circuit includes a bridge circuit (e.g. Fig. 2: 22).
Endo and Hanada fails to disclose, but Mir teaches the current sensor is 3configured to sense a direct current bus bar current flowing 4in a direct current bus bar, and to output as the first ssensed current signal; and the direct current bus bar is a 6wire between the bridge circuit and a power source 7arranged to supply an electric power to the bridge circuit, aor a wire between the bridge circuit and a ground (e.g. Fig. 3B & [0047]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Endo and Hanada with the teachings of Mir to measure current from DC bus so as to accurately determine output current even at a very low frequency.1
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846